Citation Nr: 1024010	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-23 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the severance of service connection for posttraumatic 
stress disorder (PTSD) was proper.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney at 
law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1968 to June 1970.  The case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 rating 
decision of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO), which severed 
service connection for PTSD.  In January 2010 the Veteran 
appeared before the undersigned at a Travel Board hearing.  A 
transcript of the hearing is in the claims files.


FINDING OF FACT

It is not shown that the award of service connection for PTSD 
by rating decision in May 2006 was clearly and unmistakably 
erroneous.


CONCLUSION OF LAW

The severance of the award of service connection for PTSD was 
improper.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.105(d), 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The VCAA and its implementing regulations do not apply in the 
matter at hand, as it involves severance of service 
connection which requires application of the clear and 
unmistakable evidence (CUE) standard.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA does not apply to revision of an RO decision on the 
basis of CUE.  See Parker v. Principi, 15 Vet. App. 407 
(2002).

II.  Legal Analysis & Factual Background

When severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The Veteran will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§§ 3.103(b)(2), 3.105(d).

The RO sent the Veteran a notice letter in July 2006 that 
informed him of the proposal to sever service connection for 
PTSD.  In this letter, the Veteran was provided with detailed 
reasons for the proposed severance and the type of 
information or evidence he could submit in response.  He was 
informed of his right to a personal hearing and his right to 
representation.  The July 2006 letter also informed the 
Veteran that unless additional evidence was received within 
60 days, service connection for PTSD would be severed.  The 
July 2006 rating decision proposing severance further 
explained the basis for this action, and the July 2007 
decision complied with the requirements of 38 C.F.R. 
§ 3.105(d) in severing service connection effective October 
1, 2007.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous."  See Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  
The burden of proof in such cases is upon the Government.  
38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).

CUE is defined as "a very specific and rare kind of error."  
"It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc). 

In determining whether service connection will be severed, VA 
may-and, in fact, must-consider evidence that was generated 
after the original decision was made.  Stallworth v. 
Nicholson, 20 Vet. App. 482 (2006) (holding that a 
"severance decision focuses-not on whether the original 
decision was clearly erroneous-but on whether the current 
'evidence establishes that [service connection] is clearly 
erroneous.'" (quoting 38 C.F.R. § 3.105(d)); see Daniels v. 
Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. 
§ 3.105(d) "clearly contemplat[es] the consideration of 
evidence acquired after the original granting of service 
connection").

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If 
VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  

If, however, as here, VA determines either that the Veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of his alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements. Cohen, 10 Vet. App. 
at 146-47; Zarycki, 6 Vet. App. at 98.

In this case, the only stressor that the Veteran has alleged 
is an incident which occurred while he was stationed in 
Vietnam, in which a tire blew out on the truck that he was 
driving, causing the truck to run off the road and down a 
hill.  The Veteran reported that he thought he would be 
crushed to death by the truck and that he had to remain, 
alone, with the truck for six hours before reinforcements 
arrived.  The Veteran also provided a statement from an 
individual, Mr. F., who was in the truck convoy when the 
Veteran had his accident and confirmed the Veteran's 
statements.  A January 2004 examination found that the 
Veteran had PTSD as a result of this incident.

The May 2006 rating decision granted service connection, 
resolving all doubt in the Veteran's favor as to the veracity 
of his claimed stressor and Mr. F.'s supporting statement.  
The basis for the severance was that PTSD was granted without 
a verified stressor as the Veteran had reported that his 
stressor occurred in April 1969, but did not arrive in 
Vietnam until sometime in August 1969.  While it is true that 
the Veteran's undated stressor statement noted April 1969 
when the alleged incident occurred, earlier evidence in the 
file, including an October 1994 statement from the Veteran, 
correctly reported that he served in Vietnam from October 
1969 to June 1970; and on January 2004 examination, he 
reported that the incident occurred in April or May 1970.  
Moreover, Mr. F., who corroborated the incident, indicated 
that he could not identify the day or month of the incident.  

In fact, the discrepancy in the dates (April 1969 versus 
April 1970) was addressed by the Veteran and his 
representative at a February 2006 (notably, prior to the May 
2006 rating decision in question) RO hearing.  The Veteran 
testified that April 1970 would be the more accurate estimate 
of when the incident occurred, as he was not stationed in 
Vietnam in April 1969.  Further, he admitted that he had 
difficulty recollecting the specific date or month of the 
incident, but did recall that it occurred "shortly before" 
he returned to the United States in June 1970.  

The original grant of service connection for PTSD in May 2006 
was premised on a finding that the stressor reported by the 
Veteran and his buddy was true.  While it is possible to 
interpret the Veteran's statements in a manner different from 
the RO (in its May 2006 grant of service connection for 
PTSD), the finding of the RO that, with resolution of doubt 
in the Veteran's favor, the Veteran and his buddy were 
telling the truth in their report that the stressor event 
happened in April or May 1970, when they were stationed in 
Vietnam, is not clearly erroneous.  

In short, the record does not show that the grant of service 
connection for PTSD was the product of CUE.  Hence the 
severance was not proper, and service connection for PTSD 
must be restored.


ORDER

The severance of service connection for PTSD was improper; 
service connection for PTSD is restored.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


